


110 HR 2875 IH: Medicare Residency Program Technical

U.S. House of Representatives
2007-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2875
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2007
			Mr. Kagen (for
			 himself, Mr. Kind,
			 Mr. Ryan of Wisconsin,
			 Mr. Obey, Ms. Baldwin, Ms.
			 Moore of Wisconsin, Mr.
			 Petri, and Mr.
			 Sensenbrenner) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a technical correction to the amendments made by section 422 of the
		  Medicare Prescription Drug, Improvement, and Modernization Act of
		  2003.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Residency Program Technical
			 Correction Act of 2007.
		2.Reinstatement of full-time equivalent
			 resident slots that were erroneously eliminated
			(a)In generalSection 1886(h)(7) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(7)) is amended—
				(1)by redesignating subparagraph (D) as
			 subparagraph (E); and
				(2)by inserting after subparagraph (C) the
			 following new subparagraph:
					
						(D)Adjustment based on settled cost
				reportIn the case of a
				hospital for which—
							(i)the otherwise applicable resident limit was
				reduced under subparagraph (A)(i)(I); and
							(ii)such reduction was based on a reference
				resident level that was determined using a cost report that was subsequently
				settled, whether as a result of an appeal or otherwise, and the reference
				resident level under such settled cost report is higher than the level used for
				the reduction under subparagraph (A)(i)(I);
							the Secretary shall apply
				subparagraph (A)(i)(I) using the higher resident reference level and make any
				necessary adjustments to such reduction. Any such necessary adjustments shall
				be effective for portions of cost reporting periods occurring on or after July
				1,
				2005..
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of section 422
			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (Public Law 108–173).
			
